United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-51003
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DANIEL RAY SHEEDS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:05-CR-107-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Following a jury trial, Daniel Ray Sheeds was convicted of

one count of possession of an unregistered firearm.     The district

court sentenced him to serve 27 months in prison and a three-year

term of supervised release.   Sheeds argues that his conviction is

invalid due to flaws in his jury instructions.   Sheeds has not

established plain error in connection with his jury instructions,

which track the language of the applicable pattern instruction

and statute.   See United States v. McClatchy, 249 F.3d 348, 357

(5th Cir. 2001); see also United States v. Daniels, 252 F.3d 411,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51003
                                -2-

414 (5th Cir. 2001).   To the extent that Sheeds challenges the

district court’s response to a query from the jury, this

challenge is unavailing because the district court’s response was

a “reasonably accurate” statement of law.    See United States v.

Jones, 132 F.3d 232, 243 (5th Cir. 1998).   Sheeds has shown no

error in connection with his conviction.

     Sheeds likewise has shown no error in connection with his

sentence.   Contrary to his arguments, the district court properly

calculated his base offense level.    See U.S.S.G. § 2K2.1(a)(5);

26 U.S.C. § 5845(a).   Sheeds has not demonstrated that he was

entitled to a reduction in his sentencing calculations for

acceptance of responsibility.    See United States v. Perez, 915

F.2d 947, 950 (5th Cir. 1990).

     The judgment of the district court is AFFIRMED.